Citation Nr: 0939306	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1980 to October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied service connection 
for depression and entitlement to TDIU.

The Veteran sought entitlement to service connection for 
depression on both a direct and a secondary basis.  Compare 
38 C.F.R. § § 3.303, 3.310 (2008).  
The Board bifurcated the claim into two separate issues.  An 
April 2008 Board decision denied the Veteran's claim of 
entitlement to service connection for depression, claimed as 
secondary to service-connected disabilities.  The Board 
remanded the issues currently on appeal, entitlement to 
service connection for depression on a direct basis and 
entitlement to TDIU, for further development.  
The two issues were readjudicated in a June 2008 supplemental 
statement of the case (SSOC).  

In May 2008, the Veteran filed a Motion for Reconsideration 
of the April 2008 Board denial of service connection for 
depression on a secondary basis.  
The Board denied the Veteran's request for reconsideration in 
a letter dated in November 2008.

In January 2009, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2008).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the Veteran and 
his representative.    

As noted below, the Veteran's claim for TDIU is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.

Hearing

The Veteran testified at a Travel Board hearing which was 
chaired by an Acting Veterans Law Judge at the Little Rock RO 
in September 2006.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The Acting Veterans Law Judge who conducted the September 
2006 hearing is deceased.  Correspondence was sent to the 
Veteran in February 2008 inquiring whether he desired a new 
Board hearing in conjunction with this appeal.  
In pertinent part, the correspondence stated that if the 
Veteran did not respond within 30 days from the date of the 
letter, the Board would assume he did not want an additional 
hearing.  The Veteran did not respond within 30 days of 
receipt of the February 2008 letter.  

In September 2008, the Veteran requested another VA hearing.  
In light of the Board's grant of service connection for 
depression and its remand of the TDIU claim, another hearing 
is not necessary.   


FINDING OF FACT


1.  The Veteran was initially diagnosed with depression in 
March 1984, during military service.

2.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed depression had its onset 
during military service.

  



CONCLUSION OF LAW

Depression was incurred in military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for depression.

The Veteran seeks service connection for depression, claimed 
as directly due to service.  As was discussed in the 
Introduction, the claim of entitlement to service connection 
for depression on a secondary basis was previously denied by 
the Board.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.

As was alluded to in the Introduction, the Board remanded the 
issues currently on appeal in April 2008.  In essence, the 
April 2008 Board remand instructed the agency of original 
jurisdiction (AOJ) to arrange for a physician with 
appropriate expertise to review the Veteran's claims folder 
and provide an opinion as to whether the Veteran's diagnosed 
depression is etiologically related to his service.  The 
Veteran's claim for TDIU was remanded as an inextricably 
intertwined issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [two or more issues are inextricably intertwined 
if one claim could have significant impact on the other].  
The AOJ was then to readjudicate the claims.

The Veteran presented for a VA examination in June 2008.  The 
AMC subsequently readjudicated the claims in the June 2008 
SSOC.  The Veteran's claims were returned to the Board.  

As will be discussed in further detail below, the June 2008 
VA examiner's opinion was inadequate.  Accordingly, in 
January 2009, the Board requested a medical opinion from the 
VHA.  Such an opinion was provided in March 2009.  

The Board's remand instructions thus have effectively been 
complied with.  See Dyment v. West, 13 Vet.App. 141, 146-47 
(1999) [although under Stegall VA is required to comply with 
remand orders, substantial compliance, not absolute 
compliance, is required].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated November 25, 2004 and April 29, 2008, including 
requests for evidence of "a relationship between your 
current disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2004 and April 2008 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The November 2004 and April 2008 letters further emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter] 

The Board notes that the November 2004 and April 2008 letters 
specifically requested of the Veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision a letter from the RO dated March 20, 2006 which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the Veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed psychiatric disability.  
In other words, any lack advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.  The Veteran's claim of entitlement 
to service connection was denied based on element (3), 
connection between the Veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  Because as discussed below the 
Board is denying the Veteran's claim, elements (4) and (5) 
remain moot.

The Board recognizes that the Veteran received full VCAA 
notice after the initial adjudication of the claim by the RO.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This 
claim was initially adjudicated in March 2005, prior to the 
Court's decision in Dingess.  Accordingly, furnishing the 
Veteran with Dingess notice prior to the initial adjudication 
of the claim in March 2005 was clearly both a legal and a 
practical impossibility.  Following the issuance of the 
Dingess notice letter in march 2006, the Veteran was allowed 
the opportunity to present evidence and argument in response.  
Therefore, the essential fairness of the adjudication was not 
affected.  
The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, Social Security Administration (SSA) medical records 
and provided him with VA examinations in January 2005 and 
June 2008.  Additionally, the Board requested a medical nexus 
opinion from the VHA in January 2009, and such was received 
by the Board in March 2009.  

Concerning the January 2005 and June 2008 VA examinations and 
the March 2009 VHA opinion, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted elsewhere 
in this decision, the medical opinion of the June 2008 VA 
examiner was not adequate for VA rating purposes.  The report 
of January 2005 VA examination and the March 2009 VHA opinion 
reflects that the examiners reviewed the Veteran's complete 
claims file, to include his service medical records, past 
medical history, recorded his current complaints, and 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the January 2005 VA examination report and 
March 2009 VHA opinion are adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2008).  

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Analysis

Initial matter - clarification of issue on appeal

As was discussed in the Introduction above, the Veteran 
sought service connection for depression on both a direct and 
a secondary basis.  The secondary service connection claim 
has been denied.  The direct service connection claim 
remains.

VA outpatient treatment records dated from January 2005 
diagnose the Veteran with posttraumatic stress disorder 
(PTSD) and the Veteran has participated in PTSD group 
counseling.  The Board is aware of the Court's decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) [even if a claim 
identifies a specific diagnosis, such claim is not 
necessarily limited to that diagnosis, but must rather be 
considered a claim for any related disability that may 
reasonably be encompassed by the symptoms the claimant 
describes and the information the claimant submits or VA 
develops in support of the claim].

However, the Veteran testified at the September 2006 VA 
hearing that he never experienced combat or witnessed a 
"major accident" in service.  Further, the June 2008 VA 
examiner and the March 2009 VHA reviewer did not diagnose the 
Veteran with PTSD but rather diagnosed depressive disorder.  
Crucially, the June 2008 VA examiner noted that previous VA 
examination reports alluded to PTSD secondary to the 
Veteran's reported history of childhood sexual abuse, rather 
than his military service.  

In light of the Veteran's claim being limited to service 
connection for depression as well as the medical evidence 
indicating that PTSD is not a correct diagnosis, the Board 
finds that the appeal is limited to the matter of service 
connection for depression.

Discussion

In essence, the Veteran contends that he developed depression 
while serving in the Air Force from 1980 to 1988, and that he 
has experienced depression continuously thereafter.  More 
specifically, the Veteran has referred to "7 years of 
torment, ridicule, denigration, and humiliation from being 
placed in the 'FATBOY' program," which he contends 
contributed to his depression.  See the Veteran's March 2005 
notice of disagreement.

As detailed above, in order to establish service connection, 
there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, VA 
outpatient treatment records dated from December 2001 reflect 
a diagnosis of "major depressive disorder."  A January 2005 
VA examination report reflects a diagnosis of dysthymic 
disorder.  A June 2008 VA examination report reflects a 
diagnosis of depressive disorder NOS [not otherwise 
specified].  Additionally, the March 2009 VHA expert 
diagnosed the Veteran with depression.  Hickson element (1), 
current disability, is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records reflect that 
the Veteran was diagnosed with situational anxiety, 
depression and insomnia in March 1984.  Accordingly, Hickson 
element (2) has been met. 
 
With respect to Hickson element (3), medical nexus, the March 
2009 VHA reviewer opined "it is at least as likely as not 
that [the Veteran's] depression had its onset during military 
service."  The reviewer noted that the Veteran had not 
complained of and had not received medical treatment for 
depression before service.  
The reviewer further observed that medical studies indicated 
that the age of onset of the initial episode of major 
depression was between 20 and 30, and the Veteran was 25 
years old in 1984, when he first complained of and was 
diagnosed as having depression.   

There is no competent medical evidence of record to the 
contrary.  The June 2008 VA examiner merely noted that the 
"etiology of the Veteran's depression is unclear."

Therefore, Hickson element (3), and therefore all elements, 
has been satisfied.  
The benefit sought on appeal is accordingly allowed. 


ORDER

Entitlement to service connection for depression is granted.  




REMAND

2.  Entitlement to TDIU.  

As has been discussed above, the Board is granting service 
connection for depression.  It is not the Board's 
responsibility to assign a disability rating in the first 
instance.  After the agency of original jurisdiction does so, 
it should readjudicate the TDIU claim, taking into 
consideration depression as well as the Veteran's previously 
service-connected disabilities.


Accordingly, this issue case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

After assigning a disability rating for 
depression, and after undertaking any 
additional development which it deems 
necessary, VBA should readjudicate the 
Veteran's claim of entitlement to TDIU.  
If the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a SSOC and allow 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
If the Veteran desires a personal hearing as to the issue of 
TDIU, he should make this clear to VBA.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


